Case 1:17-cv-00116-IMK-JPM Document 296 Filed 12/18/19 Page 1 of 2 PageID #: 2702




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      AT CLARKSBURG

   BIOGEN INTERNATIONAL GMBH and
   BIOGEN MA INC.,

                         Plaintiffs,

                 v.                                        Civil Action No.: 1:17-cv-116-IMK

   MYLAN PHARMACEUTICALS INC.,

                         Defendant.

      RESPONSE OF PLAINTIFFS TO DEFENDANT’S MOTION TO PUBLICLY FILE ORDER

           Plaintiffs, Biogen International GMBH and Biogen MA Inc., by counsel, submit this response to

      Defendant’s Motion to Publicly File Order (Dkt. #295) wherein they request the Court unseal Order

      entered November 27, 2019 (Dkt. #294).

           Plaintiffs do not oppose the motion and further do not propose redactions to said order.


      Dated: December 18, 2019

       Of Counsel:
                                                              Respectfully submitted,
       James B. Monroe                                        /s/ Sandra K. Law
       Li Feng                                                James F. Companion, Esq. (#790)
       Sanya Sukduang                                         Sandra K. Law (#6071)
       Andrew E. Renison                                      Frank X. Duff (#1065)
       Jeanette Roorda                                        Schrader Companion Duff & Law, PLLC
       Paul W. Browning                                       401 Main Street
       Finnegan, Henderson, Farabow,                          Wheeling, WV 26003
       Garrett & Dunner, LLP                                  Phone: (304)233-3390
       901 New York Avenue, N.W.                              Fax: (304)233-2769
       Washington, DC 20001-4413                              jfc@schraderlaw.com
       (202) 408-4000                                         skl@schraderlaw.com
                                                              fxd@schraderlaw.com

                                                              Attorneys for Plaintiffs Biogen International
                                                              GmbH and Biogen MA Inc.
Case 1:17-cv-00116-IMK-JPM Document 296 Filed 12/18/19 Page 2 of 2 PageID #: 2703




                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 18th day of December, 2019, I electronically filed a true and

   correct copy of “Plaintiffs’ Reply to Defendant’s Motion To Publicly File Order” with the

   Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

   following counsel of record:

   Gordon H. Copland (#828)                          David L. Anstaett
   William J. O’Brien (#10549)                       Emily J. Greb
   STEPTOE & JOHNSON, PLLC                           Perkins Coie LLP
   400 White Oaks Blvd.                              1 East Main St., Ste. 201
                                                     Madison, WI 53703
   Bridgeport, WV 26330
                                                     DAnstaett@perkinscoie.com
   gordon.copland@steptoe-johnson.com                EGreb@perkinscoie.com
   william.obrien@steptoe-johnson.com
                                                     Courtney M. Prochnow
   Shannon M. Bloodworth
                                                     Perkins Coie LLP
   Brandon M. White
                                                     633 W. 5th Street, Ste. 5850
   Perkins Coie LLP
                                                     Los Angeles, CA 90071-1539
   700 13th Street, NW, Ste. 600
                                                     CProchnow@perkinscoie.com
   Washington, DC 20005
   SBloodworth@perkinscoie.com
   BMWhite@perkinscoie.com

                                                     SCHRADER COMPANION DUFF & LAW, PLLC

                                                     /s/ Sandra K. Law
                                                     James F. Companion, Esq. (#790)
                                                     Sandra K. Law (#6071)
                                                     Frank X. Duff (#1065)
                                                     Schrader Companion Duff & Law, PLLC
                                                     401 Main Street
                                                     Wheeling, WV 26003
                                                     Phone: (304)233-3390
                                                     Fax: (304)233-2769
                                                     jfc@schraderlaw.com
                                                     skl@schraderlaw.com
                                                     fxd@schraderlaw.com
